Citation Nr: 1416110	
Decision Date: 04/10/14    Archive Date: 04/24/14

DOCKET NO.  11-03 751	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and an anxiety disorder, not otherwise specified (NOS).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J.N. Moats, Counsel


INTRODUCTION

The Veteran served on active duty from June 1967 to August 1987. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

The Board previously remanded this case in November 2013 for further development. 

This appeal was processed using the Veterans Benefit Management System (VBMS) and Virtual VA paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

In January 2014, the Veteran submitted a new claim seeking service connection for hypertension and gastroesophageal reflux disease, as well as to reopen the issue of service connection for a low back disability.  It does not appear that these issues have been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action. 

This appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

Inasmuch as the Board sincerely regrets the additional delay of the adjudication of this matter, a remand is necessary before the Veteran's claim for service connection for an acquired psychiatric disorder can be adjudicated.

In its November 2013 remand, the Board directed the RO to contact the Veteran to identify all VA and non-VA treatment and obtain any records identified as well as any VA treatment records from January 2011 to the present.  The RO sent a letter to the Veteran requesting such information in November 2013 and obtained VA treatment records from January 2011 through November 2013, which are included on the Veteran's VBMS and Virtual VA electronic records.  However, it appears that the November 2013 letter to the Veteran was not sent to the Veteran's current address of record and was returned as undeliverable.  

The Board then directed the RO to readjudicate the Veteran's claim and issue a supplemental statement of the case (SSOC).  Although an SSOC was issued in January 2014, again, it was not sent to the Veteran's current address of record. Rather, it appears to have been sent to the Veteran's previous address.  However, in his January 2011 substantive appeal as well as a current January 2014 claim for new benefits, the Veteran has provided a different address.  Of note, the Board's prior remand was sent to this address and was not returned.  Thus, in order to afford the Veteran his full procedural rights, this case must be returned so that the November 2013 letter and the January 2014 SSOC, and any other relevant documentation, can be sent to the Veteran's current address of record.  See 38 C.F.R. § 19.31 (2013).  

Where the remand orders of the Board were not complied with, the Board itself errs in failing to insure compliance.  In such situations the Board must remand back to RO for further development.  See Stegall, 11 Vet. App. at 271; D'Aries, 22 Vet. App. at 104-05.

Moreover, as directed by the Board in its prior remand, a VA addendum opinion was obtained in January 2014.  This opinion noted a June 2010 VA mental health record that does not appear to be of record.  The electronic records appear to include treatment records dated to April 2010 and then from January 2011 to November 2013.  Thus, as VA medical records are constructively of record, the RO should also obtain all VA treatment records from April 2010 to January 2011, to specifically include the June 2010 mental health record, and any records from November 2013 to the present.  See 38 U.S.C.A. § 5103A(c)  (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA Medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Send notice to the Veteran to the current, correct address of record (as documented in his January 2011 substantive appeal and more recent January 2014 new claim for benefits) and request that he identify and authorize the recovery of any records of care by private physicians or clinics for his acquired psychiatric disorder.  If identified and authorized, request the records and associate any records received with the claims file. 

2.  Take all necessary steps to associate with the claims file VA treatment records from the North Texas Health Care System (VAMC Dallas, Bonham, Fort Worth Outpatient Clinic and all Outpatient Clinics in the North Texas Care System jurisdiction) from April 2010 to January 2011, to specifically include a June 2010 mental health record, and from November 2013 to the present.

3.  After the above development is completed, any additional development deemed appropriate should be accomplished, to include obtaining any additional medical opinions, if necessary.  The claim should then be re-adjudicated.  If the claim remains denied, send a supplemental statement of the case (SSOC) to the current, correct address of record containing notice of all relevant actions taken on the claim, to include a summary of the evidence and applicable law and regulations considered pertinent to the issues currently on appeal and allow an appropriate period of time for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


